Citation Nr: 1312136	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) secondary to residuals of a prostatectomy due to prostate cancer.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD secondary to residuals of a prostatectomy due to prostate cancer.

3.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a prostatectomy due to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his family


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from January 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a prostatectomy due to prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The original claim of entitlement to service connection for PTSD was denied by a rating decision dated in March 1996.  

2.  The additional evidence received subsequent to the March 1996 denial is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.   


CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) has changed the standard for processing veterans' claims.  The VCAA has left intact the requirement that new and material evidence be received in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108.  This is required before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f);  see also Paralyzed Veterans of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) (without the introduction of new and material evidence, VA not required to provide a medical examination or opinion).

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include the basis for denial and what specific evidence is needed to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is granting full benefits to reopen the claim, further discussion as to VA's duties to notify and assist pursuant to VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

New And Material Evidence

The Veteran seeks to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD secondary to residuals of a prostatectomy due to prostate cancer.  

A claim for entitlement to service connection for PTSD was denied by the RO in March 1996 because the evidence did not show a diagnosis of PTSD.  The Veteran was notified of the denial later in March 2006, and did not submit a timely appeal.  The Veteran attempted to reopen his claim in January 2007, which was denied by a rating decision dated in July 2008, and the Veteran timely appealed.

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under 38 U.S.C.A. § 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Here, the pertinent evidence of record at the time of the final March 1996 denial consisted of the Veteran's service treatment records; the report of an October 1988 VA examination; the report of a February 1993 VA examination; the report of a February 1993 VA neuropsychological examination; treatment reports from the Highsmith-Rainey Memorial Hospital in Fayetteville, North Carolina, dated from April 1991 to August 1993; treatment reports from the Cape Fear Valley Medical Center in Fayetteville, North Carolina, dated from September 1990 to September 1992; and treatment reports from the Fayetteville VA Medical Center dated from October 1994 to January 1996.  

The Veteran's service treatment records did not reveal any treatment for or diagnoses of psychiatric symptomatology. To the contrary, the Veteran's January 1979 Report of Medical Examination specifically indicated that his psychiatric state was within normal limits, with no evidence of personality deviation.  

The report of the February 1993 VA neuropsychiatry examination indicated that the Veteran reported a history of seizures since 1991, and reported shortness of breath, dizziness, nervousness, and tremors.  However, upon neurologic examination, his station and gait were normal.  Deep tendon reflexes were symmetrical and normoactive.  Pain and sensory tracts were intact.  Muscle strength was good in all extremities, and examination of cranial nerves was physiologic.  The examiner diagnosed the Veteran as having alcohol dependence with a secondary seizure disorder and found that he was competent for VA purposes.  

A February 1992 discharge summary from the Cape Fear Valley Medical Center diagnosed the Veteran as having alcohol abuse with alcohol withdrawal.  

The evidence received after the March 1996 denial consists of VA treatment records from the VA Medical Center in Durham, North Carolina, dated from December 2006 to February 2010; VA treatment records from the VA Medical Center in Fayetteville, North Carolina, dated from December 1985 to June 2010; various written statements submitted by the Veteran in support of his claim; and the transcript of the February 2013 Board videoconference hearing.  

The additional evidence includes VA treatment records diagnosing the Veteran with depression and depressive disorder.  In addition, the Veteran's statements and testimony alleged that his current psychiatric symptomatology was caused or aggravated by his residuals of a prostatectomy due to prostate cancer rather than any in-service event.    

The Board has reviewed the evidence added to the record since the March 1996 RO denial of service connection for PTSD and finds that new and material evidence has been submitted sufficient to reopen the claim.  The VA diagnoses of depressive disorder indicates that the Veteran has a current psychiatric disorder.  This evidence is new because it has not previously been received by VA, and it is material because it raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include as secondary to residuals of a prostatectomy due to prostate cancer.

The Board emphasizes that the Veteran's original claim was denied in March 1996 because the evidence of record did not reveal a diagnosis of PTSD.  However, as the United States Court of Appeals for Veterans Claims (Court) has since held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that this issue is better recharacterized a claim for an acquired psychiatric disorder, to include PTSD as well as depressive disorder, which has been diagnosed.

Therefore, new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened.


ORDER

As new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed herein below.  


REMAND

The Veteran also seeks entitlement to compensation benefits for residuals of a prostatectomy due to prostate cancer pursuant to 38 U.S.C.A. § 1151, which provides that compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).  Here, the Veteran alleges that he is required to wear a catheter to urinate which must be changed three times per day as a direct result of a series of surgeries he underwent at the VA Medical Center in Durham, North Carolina, in February 2007, May 2007, and June 2007.  

A review of the claims file reveals that the Veteran underwent a radical retropubic prostatectomy at the Durham VAMC on February 28, 2007.  On March 2, 2007, he presented with clot retention and substantial hematoma, indicating postoperative bleeding outside the bladder.  He had his previous incision reopened and underwent an exploratory laparotomy and revision of bladder neck anastomosis due to the postoperative bleeding, which was thought to be coagulopathy secondary to liver dysfunction due to alcohol use and vitamin deficiency.  In May 2007, he underwent two dilations following an inability to void, one at the Fayetteville Medical Center, at which time a Foley catheter was inserted, and one at the Durham Medical Center.  On June 8, 2007, the Veteran was taken to the Fayetteville VA Medical Center emergency room due to pericatheter bleeding (hematuria) and transferred to the Durham VA Medical Center via ambulance on June 9, 2007, for urological evaluation. 

The Veteran alleges that he has suffered a permanent disability as a result of his surgery and post-operative treatment at the Durham VA Medical Center.  Specifically, in addition to bleeding from his genitals for four months following the February 2007 surgery, he continues to experience pain and must now use a catheter and wear diapers.  

In March 2008, the RO requested that the Durham VA Medical Center Risk Manager have qualified medical personnel review the evidence and opine as to whether the appropriate standard of care was followed.  In correspondence to the Durham VA Medical Center Risk Manager dated in May 2008, the Chief of Durham's Urology Section opined that it "appears" that the Veteran was appropriately managed in the postoperative period following his February 2007 radical retropubic prostatectomy.  The Urology Chief noted that the Veteran had a history of alcohol abuse and it was possible that liver injury from such abuse could exist, but that it was highly probable that the coagulopathy precipitated the need for re-exploration of the Veteran based on his laboratory findings and pattern of hematoma/hemorrhage.  The Urology Chief concluded that "such re-exploration and the take down of anastomosis is a fairly high risk situation in terms of increasing the possibility of bladder neck contracture and compromised urinary control" but that "this whole cluster of events is within the recognized risk of surgical intervention for this disease."  He opined that there was no deviation from the standard of care in this circumstance, and that the scenario was within the established range of possibilities for surgical management of the disease.  

The Board finds that additional development is warranted to address the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a prostatectomy due to prostate cancer.  Although the RO obtained an opinion with respect to the standard of care from the Chief of the Urology Section of the Durham VA Medical Center, the very institution the Veteran alleges provided the negligent treatment that led to his current disability, this opinion did not include an examination of the Veteran to assess his current disability picture.  The Veteran was not provided with a VA examination to assess the current nature of his disability.  Given the above, an additional VA examination is warranted on remand as this case involves complex questions of a medical nature, and the Board must rely upon competent medical evidence to clarify and resolve such questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The VA examiner should review the claims file and provide a medical opinion speaking to the care that the Veteran received at the VA Medical Centers in and subsequent to February 2007, with particular attention to the Veteran's contentions of VA negligence.

With respect to the Veteran's reopened claim for entitlement to service connection for an acquired psychiatric disorder, the Veteran claims that it was either caused or aggravated by the additional disability caused by his February 2007 prostate surgery and postoperative treatment by VA.  As the outcome of the Veteran's 38 U.S.C.A. § 1151 claim impacts his claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement service connection for an acquired psychiatric disorder until the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file all outstanding VA medical records related to the Veteran's February 2007 radical retropubic prostatectomy and postoperative treatment.  All treatment records leading up to the surgery, any pre-surgery consultation reports, informed consent forms, and the complete surgical and hospitalization records concerning the surgery in question, including all progress notes, nurses notes, and consultation reports, must be obtained and associated with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical doctor, or doctors, at an institution other than the VA Medical Center in Durham, North Carolina, to determine whether additional disability currently exists that was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA.  The examiner should review the entire claims file and express opinions regarding the following questions:

(a) Is it at least as likely as not that the Veteran has additional disability due to either surgery performed by VA in 2007 or as the result of any postoperative care performed by VA? 

(b) If so, is the additional disability:

(1) due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in performing the surgical treatment and postoperative care; or

(2) from an event not reasonably foreseeable?

The physician should adequately summarize the relevant history and clinical findings, and provide a detailed supporting rationale for all opinions expressed.  

3.  Following the completion of the above, the RO/AMC should readjudicate the claims on appeal.  If any claim is not granted to the Veteran's satisfaction, send both he and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


